The President of the Republic of Guinea, Brigadier General Lansana Conte, President of the Military Committee for National Recovery, while conveying his regrets that he is unable to attend this session because of last-minute changes in his work program, did me the honor to appoint me to represent him here. I am pleased to be given the opportunity to participate in this session of the General Assembly, which commemorates the fortieth anniversary of the establishment of our world Organization.
First of all, like all those who have preceded us, my delegation wishes, on behalf of President Lansana Conte, his Government and the people of Guinea to assure the Government and people of Mexico of their sympathy and solidarity at this time of deep affliction following the devastating and deadly earthquakes of 19 and 20 September. I ask all Mexicans to accept our most sincere condolences.
I should like to congratulate you most warmly, Sir, on behalf of the delegation of Guinea on your well-deserved election to the presidency of this Assembly. Your outstanding qualities as a statesman are, in our view, a guarantee of the success of this session, which is being held at a time when the international situation is of particular concern, both politically and economically.
We wish also to take this opportunity to express our deep appreciation of the very positive work accomplished by Mr. Paul Lusaka throughout his term of office as President of the thirty-ninth session of the General Assembly.
Lastly, we commend our Secretary-General, Mr. Javier Perez de Cuellar, for the constant and effective efforts that he has made in the service of peace and social and economic development and to ensure respect for the fundamental principles of the United Nations Charter.
The people of Guinea, under the guidance of the Military Committee for National Recovery, has embarked on the building of a democratic and prosperous society that respects fundamental human rights and freedoms.
In keeping with the legitimate aspirations of our people, the Military Committee for National Recovery and the Government of the Second Republic have drawn up a program of action which is contained in an interim national development plan for 1985 to 1987. This interim plan focuses basically on agriculture, energy, education, transport and communication - in other words the restructuring of the economy and the administration.
Since the development of agriculture and energy are among the priorities in our economic strategy, our efforts have focused on the search for ways and means of developing our vast natural resources. That is why we have embarked on an open-door policy which makes it possible for us to co-operate with all the countries of the world unconditionally and on the basis of equality and mutual interests, in the deep conviction that only such a policy of co-operation can prove viable and fruitful for Guinea and all its partners.
In this respect we welcome the importance attached by the United Nations to the integrated development plan for the Fouta Djallon massif with a view to creating a protective green belt against the progressive desertification of our region and thus making its immense hydroelectric potential available to all the States of the region.
Our new approach, which is reflected in a development-oriented diplomacy, will be supported within the country by a policy of freeing the economy and encouraging enterprises and private initiatives that were for a long time stifled.
We believe that the record of the United Nations in its 40 years of existence can be considered positive. In fact, even though our objectives are not always achieved, we may well be pleased that the hopes aroused throughout the world by
the establishment after the Second World War of the united Nations persist. The maintenance and promotion of international peace and security remain the essential purpose of our Organization, which cannot tolerate the serious hotbeds of tension which still persist throughout the world.
Among those serious hotbeds-of tension that command our attention, southern Africa and the Middle East are the most troubling because of the immense loss of life and the extent of the material damage involved. In southern Africa the racist regime of Pretoria is stepping up its defiance of the international community through its systematic, ferocious oppression of the black peoples of South Africa, its acts of aggression against neighboring countries and its persistent refusal to grant independence to Namibia.
It is fitting here to reiterate our unconditional support for and active solidarity with the national liberation movements and the peoples that they represent.
The interim government established in Namibia by the contemptible regime in South Africa, without a referendum and completely ignoring the South West Africa People's Organization (SWAPO), the nationalist movement recognized by the international community, has no legitimacy whatsoever and is therefore null and void.
We take this opportunity to commend the position of the Western countries that have decided to impose sanctions against the apartheid regime.
In the Middle East, the continuing illegal occupation of Arab territories by Israel, made worse by the fratricidal war in Lebanon, makes the prospect of a solution to the Palestinian question seem even less imminent. The Republic of Guinea reaffirms its firm support for the Palestinian people in its struggle under the leadership of its sole representative, the Palestine Liberation Organization (PLO), to exercise its inalienable right to existence and to a national identity.
As a member of the Islamic Peace Committee entrusted with seeking a peaceful solution to the Iran-Iraq conflict we believe, in spite of the obstacles encountered, that the common destiny of those two brother Moslem countries will lead them to cease hostilities for the sake of fraternal coexistence.
With regard to the Cypriot question, the Republic of Guinea, as in the past, continues to support our Organization to bring about a just and negotiated solution.
Other hotbeds of tension also Reserve our consideration. In Afghanistan, as in Kampuchea, we have before us a situation which continues to be of concern to the international community. The Government of the Republic of Guinea believes that the Afghan and Kampuchean peoples must be allowed to choose their own political system in complete freedom.
Also in Asia, a new glimmer of hope has emerged as to the outcome of efforts to ensure the peaceful reunification of the Korean homeland. In this respect, we reaffirm the complete support of the Republic of Guinea for the steps already taken in many forums and organizations with a view to the withdrawal of all foreign forces and the transformation of the armistice agreement into a peace agreement.
In respect of the Western Sahara, the Republic of Guinea supports unreservedly the right of peoples to self-determination in the spirit of United Nations resolution 1514 (XV) and therefore believes that the time has come for the current President of the Organization of African Unity (OAU) and the Secretary-General of the United Nations to join efforts in order to find at last an honorable solution to that painful conflict.
In connection with Chad, that brother country which only wants to live in peace within its borders, we applaud and support the efforts made by the Congo to bring all parties in Chad around the same negotiating table.
The peace and security that we all need and for which all of us struggle daily can only be obtained through the establishment of a- new international economic order, making trade equitable and bringing about a just distribution of benefits among States.
^here can be no development of the peoples without meeting the primary needs of man through the complete economic development of nations in a climate of peace and security for all.
In the context of the New International Economic Order, we wish to encourage the North-South dialog and to place particular emphasis on the need to promote South-South co-operation.
The persistent economic recession which is creating increasing difficulties for the poor countries requires that the international community become more aware of the situation, otherwise its efforts to safeguard peace will be doomed to failure.
We are also giving close attention to the problem of disarmament, at this time when we are witnessing the development of a new stage in the arms race. What do we see? The arms race, far from slowing down, has been increasingly extending into outer space. We believe that this question should not be discussed in a bilateral framework which places the United Nations at a secondary level. This question should be resolved in a universal framework where all the nations of the world can contribute to the preservation of mankind from a possible war of self-destruction.
Peace is one and indivisible. The United Nations must without delay assume its full role in an undertaking as delicate as that of general and complete disarmament.
Consequently, in view of the increasing enlargement of the sphere of activities of our Organization, it is essential to adapt its structures and its functioning to the demands of our day.
Thus, we must recognize that the United Nations in general and the Security Council in particular cannot fully and effectively play their role unless the Member States agree to give them complete responsibility in correctly implementing the provisions of the Charter of the United Nations and of the rules of the Security Council.
Ignorance, disease and hunger remain ills from which almost two thirds of the population of our world suffer, and it is on that sad note that we would like to make an urgent appeal to all nations for solidarity, above all to the most advantaged nations, so that they may demonstrate greater political will through practical action, in order to put an end to these scourges and ensure the survival of mankind.
We endorse and firmly support the goal of the Executive Board of the United Nations Children's Fund, that is, the universal immunization of children by the year 1990. As we all know, children represent mankind's most valuable resource.
